*348Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Amina Al-Habasha appeals the district court’s order denying her motion for relief from judgment pursuant to Fed.R.Civ.P. 60(b), in which she sought to reinstate her employment discrimination action, which was dismissed after she failed to effect service on the Defendant despite several extensions of time to do so. We have reviewed the record and find no abuse of discretion and no reversible error. Accordingly, we affirm for the reasons stated by the district court. Al-Habasha v. Roanoke City Schs., No. 7:07-cv-00460-jct (W.D.Va. Feb. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.